—In a proceeding pursuant to CPLR article 78 to review a determination of the Suffolk County Department of Civil Service/Human Resources, dated March 21, 2001, finding the petitioner unqualified to serve as a police officer, the appeal is from a judgment of the Supreme Court, Suffolk County (Mullen, J.), dated October 31, 2001, which confirmed the determination and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner failed to present evidence in admissible form which demonstrated that the decision of the Suffolk County Department of Civil Service/Human Resources to disqualify him from consideration to become a police officer, based solely on his failure to pass a polygraph examination, was irrational or arbitrary (see CPLR 409; Matter of Needleman v County of Rockland, 270 AD2d 423; Matter of Conlon v Commissioner of Civ. Serv. of County of Suffolk, 225 AD2d 766).
The petitioner’s remaining contentions are without merit. Smith, J.P., Goldstein, Friedmann and McGinity, JJ., concur.